DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 5/6/2022.
Claims 1, 3, 8, 10, 12, 16, and 17-20 are currently amended.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

	Information Disclosure Statement	
The information disclosure statement(s) (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
The Amendment filed 5/6/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection set forth in the Non-Final Office Action mailed 2/22/2022. The amended system on chip claims recite structure and therefore do not invoke 112f interpretation. 
Applicant’s arguments, see pages 11-13, with respect to the 103 rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive.  
As discussed, Yoo is limited to a degree of collision risk of an ego vehicle relative to dynamic objects (neighboring vehicles). Upon reconsideration of the claim language, a “risk-sensitivity” can be interpreted to mean the same thing as collision risk. The amended “driving maneuver risk-sensitivity” does not further limit the term in a way to not be a collision risk. So, Yoo would teach ranking upcoming planned trajectories according to a risk-aware cost function of the ego vehicle based on a driving maneuver risk-sensitivity of the ego vehicle. 
Yoo does not explicitly teach taking into consideration the “driving maneuver risk-sensitivity” of another vehicle. However, Bielby does teach taking into consideration the “driving maneuver risk-sensitivity” of another vehicle. Bielby teaches determining a “driving style” for an autonomous vehicle and sharing the driving style with nearby autonomous vehicles so they can maneuver accordingly (see at least [0024] of Bielby). The “driving style” is described in at least paragraphs [0027-0031] as tendencies indicative of the way the autonomous vehicle is controlled, such as aggressiveness. “Driving maneuver risk-sensitivity” can be interpreted to mean the same thing as Bielby’s “driving style.” 
In combination with Yoo, the nearby vehicle receiving the transmitted “driving style” is interpreted to be the autonomous ego vehicle described by Yoo. Regarding the particular claim limitation “a risk-aware cost function of the ego vehicle based on both a driving maneuver risk-sensitivity of the ego vehicle and a driving maneuver risk-sensitivity of the other vehicle,” it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yoo’s cost function that already considers the “driving maneuver risk-sensitivity” of the ego vehicle to further include Bielby’s teachings of another vehicle’s shared driving style so that the cost function can consider the “driving maneuver risk-sensitivity” of both the ego vehicle and another nearby vehicle to improve driving safety and to enhance the driving experience in an autonomous vehicle (see at least [0024] of Bielby). Therefore, the combination of Yoo, Bielby, and Bahram teach the amended claim and the 103 rejection stands.
	For sake of compact prosecution, further search has been done for a more limited interpretation of “driving style risk-sensitivity.” Newly cited and discussed prior art not relied upon can be found in the conclusion section of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-10, 12-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1) and Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction).

Regarding Claims 1 and 10,
Yoo teaches
(Claim 10) A non-transitory computer-readable medium having program code recorded thereon for risk-aware game-theoretic trajectory planning, the program code being executed by a processor and comprising: program code to (“control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like.” See at least [0023]) …
(Claim 1) A method for risk-aware game-theoretic trajectory planning, the method comprising (“The present disclosure relates to a path planning apparatus and method for an autonomous vehicle that generate a driving path and a velocity profile for a lane change of the autonomous vehicle.” [0002]): 
ranking upcoming planned trajectories according to a risk-aware cost function of the ego vehicle based on (“The driving path generator may include: a candidate path generation module configured to generate driving lane candidate paths and target lane candidate paths; a collision risk calculation module may be configured to calculate the degree of collision risk with respect to a dynamic obstacle positioned around the vehicle for each of the target lane candidate paths” [0008]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]; Examiner Interpretation: Selecting a path based on having a minimum cost suggests that the paths were ranked by cost. A driving maneuver risk-sensitivity of the ego vehicle is interpreted to include the degree of collision risk of the ego vehicle.)
and selecting a vehicle trajectory according to the ranking of the upcoming planned trajectories according to the risk-aware cost function based on (“For example, the vehicle behavior determiner 130 may be configured to determine whether the lane change is required when the vehicle makes a change to another expressway at a junction (JC) or enters an expressway at an interchange (IC). When the lane change is required, the vehicle behavior determiner 130 may be configured to determine a target lane for lane change, and transmit a lane change signal, together with information regarding the current driving lane and the target lane of the vehicle, to the driving path generator 160.” [0031]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]).

Yoo does not explicitly teach
modeling an ego vehicle and at least one other vehicle as risk-aware agents in a game-theoretic driving environment; 
and a driving maneuver risk-sensitivity of the other vehicle associated with each of the upcoming planned trajectories; 
and the driving maneuver risk-sensitivity of the other vehicle associated with each of the upcoming planned trajectories 
However, Bielby teaches
	Trajectory planning based on the risk-sensitivity of the other vehicle (“Driving style for an autonomous vehicle can be characterized, in various embodiments, as the autonomous vehicle's propensity or tendency for certain actions that may diminish the driving experience or safety of its occupants or that of other vehicles and pedestrians.” [0028]; “Driving style, in various embodiments, can be characterized at a macro-scale (e.g., overall aggressive, erratic, average, indecisive, passive), while in other embodiments, driving style may additionally or alternatively be broken down into various categories of interest (e.g., those shown in FIG. 3).” [0073]; “Patterns and other information relevant to characterizing driving style resulting from evaluation of the driving characteristics (or in some embodiments, characterizations of driving style itself) may then be transmitted to nearby piloted or autonomous vehicle 300 via transmitter 250. In embodiment 110, driving style information may be sent directly to nearby piloted or autonomous vehicle 300 as shown in FIG. 4A” [0049]; “System 100, in various embodiments, may be configured to then evaluate suitable response options for the given combination of driving style and driving experience in view of the surrounding traffic and environment to determine which identified response option(s) can be safely and/or expeditiously executed.” [0085]; “For example, when an autonomous vehicle with a historically aggressive driving style is nearby, a warning could be displayed and/or sounded to alert the receiving vehicle's driver so that he/she may decide whether to take action (e.g., move over, slow down) for minimizing risk of collision with the historically aggressive autonomous vehicle. In another aspect, the present systems and methods may be configured to automatically identify suitable adjustments to the current operation of an autonomous vehicle in response to the driving style of the a nearby autonomous vehicle. Tracking the immediately preceding example, the system may identify, and in some cases automatically implement, one or more controls adjustments (e.g., move over, slow down) suitable for enhancing the driving experience of occupants of the receiving autonomous vehicle. The system may consider safety and/or aspects of the manufacturer's and/or occupant's preferred driving experience in determining said controls adjustments” [0033]; Examiner Interpretation: Its interpreted that driving style covers driving maneuver risk-sensitivity based on the descriptions provided by at least [0027-0031] and [0073]. Also, the nearby vehicles affecting the ego vehicle are associated with each of the upcoming planned trajectories since the upcoming planned trajectories are selected or altered based on the nearby vehicle’s driving style.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoo to further include the teachings of Bielby to consider a nearby vehicle’s driving maneuver risk-sensitivity in combination with the ego vehicle’s driving maneuver risk-sensitivity to improve safety and enhance the driving experience when driving or riding in an autonomous vehicle (“Driving style information can be shared with surrounding autonomous and/or human-piloted vehicles for consideration by their respective autonomous control systems and human drivers. By better understanding the driving style of a particular autonomous vehicle, nearby autonomous vehicles and human drivers can take action to improve safety and enhance the driving experience” [0024]).

Bielby also does not explicitly teach
modeling an ego vehicle and at least one other vehicle as risk-aware agents in a game-theoretic driving environment; 
However, Bahram teaches
“Fig. 2 visualizes the information flow of the proposed framework. The goal is to predict the future maneuver sequence of each traffic participant based on the actual and previous data. Expert knowledge is easily integrated in the model, since certain assumptions like following the traffic rules, overtaking a slow leading vehicle and risk-aware driving can be modeled very well. Consequently, the amount of required labeled training data and its associated high computational cost and memory usage can be minimized. All this leads to a comprehensible maneuver prediction framework. In the current setting, the set of predicted traffic scenes will be passed subsequently to the motion planning module which plans the most comfortable and safe trajectory for the host (cognitive) vehicle [28]. In the first step, the motion intention of each driver … from his/her perspective is predicted. This approach is based on the game-theoretic idea of multi-agent simulation. Thus, the future motion planning (i.e. decision making) of each driver is simulated, taking into account the interaction with its surrounding traffic. The interaction is considered iteratively by means of various model-based cost functions. They are formulated in this work using a heuristic approach based on expert knowledge and certain traffic regulations. The output of this interaction-aware intention estimation model builds up the foundation on which the subsequent lateral and longitudinal motion predictions are based on. This model is on-line capable and adaptable in terms of prediction horizon T and step size.” See at least pages 1540-1541, IV. Approach, paragraphs 2-3.; “The most likely trajectories of the host and relevant vehicles for the next five seconds are shown as well.” Page 1546, VI.A. Prototype Scenarios; Examiner Interpretation: The game-theoretic risk model is the multi-agent simulation and the host vehicle is the ego vehicle.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoo and Bielby to further include the teachings of Bahram to model traffic scenarios in game-theoretic driving environments to predict drivers’ intentions for the benefits of anticipatory driving, such as improved safety, comfort, fuel consumption, and traffic flow (“The interaction-aware prediction model is based on the game theoretic idea of stochastic multi-agent simulation using cost functions [19], [26]. Here, spatio-temporal cost maps are applied for predicting other drivers’ intention taking into account the interaction between vehicles in a traffic scene.” See at least page 1540, II. Related Works, paragraph 6; “Most accidents on highways occur due to risky overtaking and cut-in maneuvers [1]. Through the use of maneuver prediction systems, an early response to such critical events is made possible. Such an anticipatory driving strategy promises not only enhanced safety, but also advantages in comfort, fuel consumption and traffic flow [2], [3].” Page 1538, I. Introduction, paragraph 2).

Regarding Claims 3 and 12,
Modified Yoo teaches
(Claim 3) The method of claim 1, in which ranking the upcoming planned trajectories comprises: 
(Claim 12) The non-transitory computer-readable medium of claim 10, in which the program code to rank the upcoming planned trajectories comprises: program code to
Yoo further teaches
computing risk-sensitive cost functions associated with the upcoming planned trajectories relative to  (“The driving path generator may include: a candidate path generation module configured to generate driving lane candidate paths and target lane candidate paths; a collision risk calculation module may be configured to calculate the degree of collision risk with respect to a dynamic obstacle positioned around the vehicle for each of the target lane candidate paths” [0008]; “The collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to a dynamic obstacle (e.g., a neighboring vehicle) using the surrounding information, the road information, and the vehicle information output from the surrounding information detector 110 and the vehicle information detector 120.” [0039]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]; Examiner Interpretation: The cost function is risk-sensitive as it considers collision risk of the ego vehicle. Multiple cost functions can be computed over multiple driving decision scenarios.); 
and planning the vehicle trajectory of the ego vehicle based on the risk-sensitive cost functions associated with the planned trajectories relative to (“The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]; Examiner Interpretation: Selecting the local path is the method of planning the vehicle trajectory.)

Yoo does not explicitly teach
	cost functions … relative to … the driving maneuver risk-sensitivity of the other vehicle
cost functions … relative to … the other vehicle and … the driving risk-sensitivity of the other vehicle.
However, Bielby teaches
	“Driving style for an autonomous vehicle can be characterized, in various embodiments, as the autonomous vehicle's propensity or tendency for certain actions that may diminish the driving experience or safety of its occupants or that of other vehicles and pedestrians.” [0028]; “Driving style, in various embodiments, can be characterized at a macro-scale (e.g., overall aggressive, erratic, average, indecisive, passive), while in other embodiments, driving style may additionally or alternatively be broken down into various categories of interest (e.g., those shown in FIG. 3).” [0073]; “Patterns and other information relevant to characterizing driving style resulting from evaluation of the driving characteristics (or in some embodiments, characterizations of driving style itself) may then be transmitted to nearby piloted or autonomous vehicle 300 via transmitter 250. In embodiment 110, driving style information may be sent directly to nearby piloted or autonomous vehicle 300 as shown in FIG. 4A” [0049]; “System 100, in various embodiments, may be configured to then evaluate suitable response options for the given combination of driving style and driving experience in view of the surrounding traffic and environment to determine which identified response option(s) can be safely and/or expeditiously executed.” [0085]; “For example, when an autonomous vehicle with a historically aggressive driving style is nearby, a warning could be displayed and/or sounded to alert the receiving vehicle's driver so that he/she may decide whether to take action (e.g., move over, slow down) for minimizing risk of collision with the historically aggressive autonomous vehicle. In another aspect, the present systems and methods may be configured to automatically identify suitable adjustments to the current operation of an autonomous vehicle in response to the driving style of the a nearby autonomous vehicle. Tracking the immediately preceding example, the system may identify, and in some cases automatically implement, one or more controls adjustments (e.g., move over, slow down) suitable for enhancing the driving experience of occupants of the receiving autonomous vehicle. The system may consider safety and/or aspects of the manufacturer's and/or occupant's preferred driving experience in determining said controls adjustments” [0033]; Examiner Interpretation: Its interpreted that driving style covers driving maneuver risk-sensitivity based on the descriptions provided by at least [0027-0031] and [0073].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of Bielby to consider a nearby vehicle’s driving maneuver risk-sensitivity in combination with the ego vehicle’s driving maneuver risk-sensitivity to improve safety and enhance the driving experience when driving or riding in an autonomous vehicle (“Driving style information can be shared with surrounding autonomous and/or human-piloted vehicles for consideration by their respective autonomous control systems and human drivers. By better understanding the driving style of a particular autonomous vehicle, nearby autonomous vehicles and human drivers can take action to improve safety and enhance the driving experience” [0024]).

Regarding Claims 4 and 13,
Modified Yoo teaches
(Claim 4) The method of claim 3, further comprising
(Claim 13) The non-transitory computer-readable medium of claim 12, further comprising program code to
Yoo further teaches
accelerating a speed of the ego vehicle to successfully merge into a target lane of a multilane roadway including the other vehicle (“For example, the vehicle behavior determiner 130 may be configured to determine whether the lane change is required when the vehicle makes a change to another expressway at a junction (JC) or enters an expressway at an interchange (IC). When the lane change is required, the vehicle behavior determiner 130 may be configured to determine a target lane for lane change, and transmit a lane change signal, together with information regarding the current driving lane and the target lane of the vehicle, to the driving path generator 160.” [0031]; “Furthermore, velocity profile generation module 165 may be configured to generate the velocity profile of the vehicle using a vehicle velocity, a set target velocity, and the road information. In addition, the velocity profile generation module 165 may be configured to apply the velocity profile to the generated target lane candidate paths, as illustrated in FIG. 4. The target velocity refers to a vehicle velocity when the lane change is completed, and a regulated velocity on a corresponding road may be set as a default value. The velocity profile may be used to find a velocity allowing the vehicle to make the lane change without the collision with the dynamic obstacle by reducing or increasing the vehicle velocity.” [0041]; Examiner Interpretation: Entering an expressway at an interchange is the same as merging into a multilane roadway. Increasing vehicle velocity to merge is the same as accelerating the speed of the vehicle. The dynamic obstacle in the target lane is the other vehicle in the expressway.).

Regarding Claims 5 and 14,
Modified Yoo teaches
(Claim 5) The method of claim 3, further comprising
(Claim 14) The non-transitory computer-readable medium of claim 12, further comprising program code to
Yoo further teaches
decelerating a speed of the ego vehicle to successfully merge into a target lane of a multilane roadway including the other vehicle (“For example, the vehicle behavior determiner 130 may be configured to determine whether the lane change is required when the vehicle makes a change to another expressway at a junction (JC) or enters an expressway at an interchange (IC). When the lane change is required, the vehicle behavior determiner 130 may be configured to determine a target lane for lane change, and transmit a lane change signal, together with information regarding the current driving lane and the target lane of the vehicle, to the driving path generator 160.” [0031]; “Furthermore, velocity profile generation module 165 may be configured to generate the velocity profile of the vehicle using a vehicle velocity, a set target velocity, and the road information. In addition, the velocity profile generation module 165 may be configured to apply the velocity profile to the generated target lane candidate paths, as illustrated in FIG. 4. The target velocity refers to a vehicle velocity when the lane change is completed, and a regulated velocity on a corresponding road may be set as a default value. The velocity profile may be used to find a velocity allowing the vehicle to make the lane change without the collision with the dynamic obstacle by reducing or increasing the vehicle velocity.” [0041]; Examiner Interpretation: Entering an expressway at an interchange is the same as merging into a multilane roadway. Reducing vehicle velocity to merge is the same as decelerating the speed of the vehicle. The dynamic obstacle in the target lane is the other vehicle in the expressway.).

Regarding Claim 9,
Modified Yoo teaches
The method of claim 1, 
Yoo does not explicitly teach
further comprising determining the risk-sensitivity of the other vehicle using vehicle-to-vehicle (V2V) communication between the ego vehicle and the other vehicle.
However, Bielby teaches
	“the pre-processed information may then be transmitted offboard vehicle 200 by transmitter 250 in real-time or at periodic intervals, where it may be received by nearby piloted or autonomous vehicles 300 … It should be appreciated that transmitter 250 may utilize short-range wireless signals (e.g., Wi-Fi, BlueTooth) when configured to transmit the pre-processed information directly to nearby piloted or autonomous vehicles 300” [0041]; “Patterns and other information relevant to characterizing driving style resulting from evaluation of the driving characteristics (or in some embodiments, characterizations of driving style itself) may then be transmitted to nearby piloted or autonomous vehicle 300 via transmitter 250. In embodiment 110, driving style information may be sent directly to nearby piloted or autonomous vehicle 300 as shown in FIG. 4A” [0049]; “FIGS. 9A-9D illustrate representative examples of how the present systems and methods may be utilized for enhancing the driving experience of occupant(s) of piloted vehicles and autonomous vehicles 300. Referring first to FIGS. 9A and 9C, consider that autonomous vehicle 200 has a poorly-rated driving style in urban environments (e.g., erratic braking, timidity, etc.) and that occupant(s) 310 of nearby vehicle 300 prefer a driving experience characterized by a high level of safety. Upon receiving driving style information concerning autonomous vehicle 200, the nearby piloted or autonomous vehicle 300 (more specifically, its occupant(s) 310 or autonomous control system) may take action in response to mitigate potential frustration and/or safety risks posed by the erratic braking and timidity of autonomous vehicle 200 in the urban environment.” [0089]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of Bielby to consider nearby vehicles’ driving styles to improve safety and enhance the driving experience when driving or riding in an autonomous vehicle (“Driving style information can be shared with surrounding autonomous and/or human-piloted vehicles for consideration by their respective autonomous control systems and human drivers. By better understanding the driving style of a particular autonomous vehicle, nearby autonomous vehicles and human drivers can take action to improve safety and enhance the driving experience” [0024]).

Regarding Claim 17,
Yoo teaches
A system on chip (SoC) for risk-aware game-theoretic trajectory planning, the SoC comprising (Fig. 1 shows the trajectory planning system; “control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like.” See at least [0023]): 
a risk-aware cost function module configured to rank upcoming planned trajectories according to a risk-aware cost function of the ego vehicle based on (“The driving path generator may include: a candidate path generation module configured to generate driving lane candidate paths and target lane candidate paths; a collision risk calculation module may be configured to calculate the degree of collision risk with respect to a dynamic obstacle positioned around the vehicle for each of the target lane candidate paths” [0008]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]; “The collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to a dynamic obstacle (e.g., a neighboring vehicle)” [0039]; Examiner Interpretation: Selecting a path based on having a minimum cost suggests that the paths were ranked by cost. A driving maneuver risk-sensitivity of the ego vehicle is interpreted to include the degree of collision risk of the ego vehicle.)
and a vehicle trajectory selection module configured to select a vehicle trajectory according to the ranking of the upcoming planned trajectories according to the risk-aware cost function based on (“For example, the vehicle behavior determiner 130 may be configured to determine whether the lane change is required when the vehicle makes a change to another expressway at a junction (JC) or enters an expressway at an interchange (IC). When the lane change is required, the vehicle behavior determiner 130 may be configured to determine a target lane for lane change, and transmit a lane change signal, together with information regarding the current driving lane and the target lane of the vehicle, to the driving path generator 160.” [0031]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function expressed by the following equation 1: λ=α×D.sub.toLRP+β×ρ.sub.max Equation 1 wherein, α and β indicate weights according to parameters; D.sub.tol.RP indicates a distance from the center of the vehicle to the local path, which is the degree of proximity to the target path; and ρ.sub.max indicates the degree of collision risk with respect to the dynamic obstacle.” [0043]; Examiner Interpretation: The path selection module is the vehicle trajectory selection module.).

Yoo does not explicitly teach
a game-theoretic risk model configured to model an ego vehicle and at least one other vehicle as risk-aware agents in a game-theoretic driving environment;
and a driving maneuver risk-sensitivity of the other vehicle associated with each of the upcoming planned trajectories; 
and the driving maneuver risk-sensitivity of the other vehicle associated with each of the upcoming planned trajectories 
However, Bielby teaches
	Trajectory planning based on the risk-sensitivity of the other vehicle (“Driving style for an autonomous vehicle can be characterized, in various embodiments, as the autonomous vehicle's propensity or tendency for certain actions that may diminish the driving experience or safety of its occupants or that of other vehicles and pedestrians.” [0028]; “Driving style, in various embodiments, can be characterized at a macro-scale (e.g., overall aggressive, erratic, average, indecisive, passive), while in other embodiments, driving style may additionally or alternatively be broken down into various categories of interest (e.g., those shown in FIG. 3).” [0073]; “Patterns and other information relevant to characterizing driving style resulting from evaluation of the driving characteristics (or in some embodiments, characterizations of driving style itself) may then be transmitted to nearby piloted or autonomous vehicle 300 via transmitter 250. In embodiment 110, driving style information may be sent directly to nearby piloted or autonomous vehicle 300 as shown in FIG. 4A” [0049]; “System 100, in various embodiments, may be configured to then evaluate suitable response options for the given combination of driving style and driving experience in view of the surrounding traffic and environment to determine which identified response option(s) can be safely and/or expeditiously executed.” [0085]; “For example, when an autonomous vehicle with a historically aggressive driving style is nearby, a warning could be displayed and/or sounded to alert the receiving vehicle's driver so that he/she may decide whether to take action (e.g., move over, slow down) for minimizing risk of collision with the historically aggressive autonomous vehicle. In another aspect, the present systems and methods may be configured to automatically identify suitable adjustments to the current operation of an autonomous vehicle in response to the driving style of the a nearby autonomous vehicle. Tracking the immediately preceding example, the system may identify, and in some cases automatically implement, one or more controls adjustments (e.g., move over, slow down) suitable for enhancing the driving experience of occupants of the receiving autonomous vehicle. The system may consider safety and/or aspects of the manufacturer's and/or occupant's preferred driving experience in determining said controls adjustments” [0033]; Examiner Interpretation: Its interpreted that driving style covers driving maneuver risk-sensitivity based on the descriptions provided by at least [0027-0031] and [0073]. Also, the nearby vehicles affecting the ego vehicle are associated with each of the upcoming planned trajectories since the upcoming planned trajectories are selected or altered based on the nearby vehicle’s driving style.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoo to further include the teachings of Bielby to consider a nearby vehicle’s driving maneuver risk-sensitivity in combination with the ego vehicle’s driving maneuver risk-sensitivity to improve safety and enhance the driving experience when driving or riding in an autonomous vehicle (“Driving style information can be shared with surrounding autonomous and/or human-piloted vehicles for consideration by their respective autonomous control systems and human drivers. By better understanding the driving style of a particular autonomous vehicle, nearby autonomous vehicles and human drivers can take action to improve safety and enhance the driving experience” [0024]).

Bielby also does not explicitly teach
a game-theoretic risk model configured to model an ego vehicle and at least one other vehicle as risk-aware agents in a game-theoretic driving environment;
However, Bahram teaches
“Fig. 2 visualizes the information flow of the proposed framework. The goal is to predict the future maneuver sequence of each traffic participant based on the actual and previous data. Expert knowledge is easily integrated in the model, since certain assumptions like following the traffic rules, overtaking a slow leading vehicle and risk-aware driving can be modeled very well. Consequently, the amount of required labeled training data and its associated high computational cost and memory usage can be minimized. All this leads to a comprehensible maneuver prediction framework. In the current setting, the set of predicted traffic scenes will be passed subsequently to the motion planning module which plans the most comfortable and safe trajectory for the host (cognitive) vehicle [28]. In the first step, the motion intention of each driver … from his/her perspective is predicted. This approach is based on the game-theoretic idea of multi-agent simulation. Thus, the future motion planning (i.e. decision making) of each driver is simulated, taking into account the interaction with its surrounding traffic. The interaction is considered iteratively by means of various model-based cost functions. They are formulated in this work using a heuristic approach based on expert knowledge and certain traffic regulations. The output of this interaction-aware intention estimation model builds up the foundation on which the subsequent lateral and longitudinal motion predictions are based on. This model is on-line capable and adaptable in terms of prediction horizon T and step size.” See at least pages 1540-1541, IV. Approach, paragraphs 2-3.; “The most likely trajectories of the host and relevant vehicles for the next five seconds are shown as well.” Page 1546, VI.A. Prototype Scenarios; Examiner Interpretation: The game-theoretic risk model is the multi-agent simulation and the host vehicle is the ego vehicle.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoo and Bielby to further include the teachings of Bahram to model traffic scenarios in game-theoretic driving environments to predict drivers’ intentions for the benefits of anticipatory driving, such as improved safety, comfort, fuel consumption, and traffic flow (“The interaction-aware prediction model is based on the game theoretic idea of stochastic multi-agent simulation using cost functions [19], [26]. Here, spatio-temporal cost maps are applied for predicting other drivers’ intention taking into account the interaction between vehicles in a traffic scene.” See at least page 1540, II. Related Works, paragraph 6; “Most accidents on highways occur due to risky overtaking and cut-in maneuvers [1]. Through the use of maneuver prediction systems, an early response to such critical events is made possible. Such an anticipatory driving strategy promises not only enhanced safety, but also advantages in comfort, fuel consumption and traffic flow [2], [3].” Page 1538, I. Introduction, paragraph 2).

Regarding Claim 18,
Modified Yoo teaches
The SoC of claim 17, 
Yoo further teaches
further comprising an ego perception module to determine a current trajectory of the ego vehicle and the current trajectory of the other vehicle (“The vehicle information detector 120 may be configured to detect vehicle information regarding driving states of the vehicle using various types of sensors mounted within the vehicle. The vehicle information detector 120 may be configured to obtain the vehicle information such as the velocity, position, steering angle, and the like, of the vehicle using a velocity sensor, a position sensor, a steering angle sensor, and the like. The vehicle behavior determiner 130 may be configured to determine vehicle behavior based on a global path generated by a global path planner (not shown), the surrounding information, and the vehicle information.” [0030]; “The collision risk calculation module 163 may be configured to predict a driving path of the dynamic obstacle using the information regarding the velocity, longitudinal acceleration, lateral acceleration, and position of the dynamic obstacle and the road information that have been obtained by the surrounding information detector 110.” [0040]; The vehicle information detector is the perception module that determines a current trajectory of the ego vehicle and the surrounding information detector is the ego perception module that determines a current trajectory of the other vehicle.).

Regarding Claim 19,
Modified Yoo teaches
The SoC of claim 18, 
Yoo further teaches
further comprising a vehicle trajectory planner to plan the upcoming planned trajectories of the ego vehicle according to the current trajectory of the ego vehicle and the current trajectory of the other vehicle (“For example, the candidate path generation module 161 may be configured to generate candidate paths (e.g., driving lane candidate paths) within the driving lane, and candidate paths (e.g., target lane candidate paths) for moving from the driving lane to the target lane, as illustrated in FIG. 2. The collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to a dynamic obstacle (e.g., a neighboring vehicle) using the surrounding information, the road information, and the vehicle information output from the surrounding information detector 110 and the vehicle information detector 120. In particular, the collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to the dynamic obstacle for each of the target lane candidate paths.” [0039]; “The path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path.” [0043]; Examiner Interpretation: The trajectories are planned based on the degree of collision risk and the degree of collision risk is calculated based on the current trajectories of the ego and other vehicle. Therefore, the upcoming trajectories are planned according to the current trajectory of the ego vehicle and the current trajectory of the other vehicle.).

Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1), Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction), Schwarting (NPL: Stochastic Dynamic Games in Belief Space), and Fridovich-Keil (NPL (IDS): Efficient Iterative Linear-Quadratic Approximations for Nonlinear Multi-Player General-Sum Differential Games).

Regarding Claims 2, 11, and 20,
Modified Yoo teaches
(Claim 2) The method of claim 1, in which modeling comprises: 
(Claim 11) The non-transitory computer-readable medium of claim 10, in which the program code to model comprises: program code to …
(Claim 20) The SoC of claim 17, in which the game-theoretic risk model is configured:
Yoo does not explicitly teach
approximating a feedback Nash equilibria of a risk-aware game-theoretic trajectory planning; 
deriving, at each iteration, a linearized approximation of system dynamics and a quadratic approximation of the risk-aware cost function; 
and solving a backward recursion for finding the feedback Nash equilibria of the risk-aware game-theoretic trajectory planning.
However, Schwarting teaches
Approximating a feedback Nash equilibria of a risk-aware game-theoretic trajectory planning (“We first derive the quadratic form of … in Theorem 2 by a Taylor expansion of the dynamics and costs, then find the minimizing control policy … by solving the static game and computing the Nash equilibrium over all agents. From this result we compute the value functions … and derive an update law for V backwards in time.” Page 6, III.C. Iterative Dynamic Programming, paragraph 2; “Both DG and MPC plan in belief space. The MPC is capable of synthesizing competitive racing trajectories, shown in Figure 7, which are identical to the DG trajectories when no other agents are present. The performance of the DG planning distinguishes itself when interactions occur. We encourage interaction by starting one agent with lower drag coefficient (and therefore higher speed) behind another slower agent. The faster agent will eventually catch up to the previous agent and initiate an overtaking maneuver. The better interactions are predicted and integrated into planning, the more successful overtaking maneuvers will occur” Page 12, IV.2) Benefits of Dynamic Game Planning, paragraph 1; “Figure 8 gives an intuitive explanation for the competitive advantage of planning in belief space. Without information gain, the follower will never be able to overtake due to the large chance constraint, whereas with information gain, the chance constraint shrinks while moving through a low noise zone, allowing the blue agent to overtake the leading agent. As shown in Figure 9 the BSP agent is able to adapt their trajectories to account for increased noise due to strong 13 actuation, i.e. braking and steering, and gaining information in low noise regions.” See at least pages 12-13, IV.3) Benefits of Belief Space Planning, paragraph 2; Examiner Interpretation: Solving the Nash equilibria is part of the risk-aware game-theoretic trajectory planning performed by dynamic game planning in belief space.)
and solving a backward recursion for finding the feedback Nash equilibria of the risk-aware game-theoretic trajectory planning (“We iteratively compute a local Nash equilibrium over all agents in the proximity of the nominal trajectory by solving the necessary condition (9) of Problem 2 at each timestep during a belief-space variant of iLQG to perform the Bellman backwards recursion in (8).” See at least Page 4, II.A. Problem Formulation, paragraph 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of Schwarting to more effectively compete in traffic scenarios (“We aim to develop planners for multi-agent systems that are robust under uncertainty and combine information-seeking behavior with game-theoretic reasoning. While game theory can model the interaction and dependency among agents, it does not address the quality of information available to the agent for decision making. Agents must plan and act within a game, gain information, and leverage the information gain to improve their control policies. We propose an approach that combines game-theoretic planning with belief-space planning, leveraging the interaction models from game theory while incorporating uncertainties in the perception” Page 1, I. Introduction, paragraph 1; “We build on important advancements in two areas: game-theoretic planning and belief space planning. Game-theoretic planning successfully solves problems where an agent’s objective is at odds with the objective of other agents, such as in modeling human behavior in traffic [5, 6, 7], and leveraging the effects on humans by autonomous cars [2]. A recent review on game theory and control can be found in [8]. In game theory, the Nash equilibrium is a proposed solution of a non-cooperative game involving two or more players. Each player is assumed to know the equilibrium strategies of the other players, and no player has anything to gain by changing only their own strategy. Solving for Nash equilibria has been applied to competitive racing [9, 10, 11] and guiding vehicles through intersections [12].” Page 2, I. Introduction, paragraph 6; “In competitive use cases such as racing emergent behavior consists of cutting, blocking, forcing others to break hard with the goal of increasing their uncertainty and slowing them down in turns, as well as the exploitation of high information gain zones for overtaking. In particular, game-theoretic belief space planning significantly increased performance in dynamic racing when benchmarked against state-of-the-art planning methods. Game-theoretic belief space planning wins 44% more races when competing with a non-game-theoretic baseline with belief space planning and 34% more races than a game-theoretic baseline without belief space planning.” See at least page 13, V. Conclusions, paragraph 3).

Schwarting also does not explicitly teach
deriving, at each iteration, a linearized approximation of system dynamics and a quadratic approximation of the risk-aware cost function; 
However, Fridovich-Keil
“Iterative LQ approximation methods are increasingly common in the robotics and control communities [9–11, 27]. Our work builds directly upon the iterative linear-quadratic regulator (ILQR) algorithm [8, 28]. At each iteration, ILQR simulates the full nonlinear system trajectory, computes a discrete-time linear dynamics approximation and quadratic cost approximation, and solves a LQR subproblem to generate the next control strategy iterate. While structurally similar to ILQR, our approach solves a LQ game at each iteration instead of a LQR problem. This core idea is related to the sequential linear-quadratic method of [29, 30], which is restricted to the two-player zero-sum context. In this paper, we show that LQ approximations can be applied in N-player, general-sum games. In addition, we experimentally characterize the quality of solutions in several case studies and demonstrate real-time operation.” See at least page 2, II.C. Iterative linear-quadratic (LQ) methods, paragraphs 1-2; Examiner Interpretation: The discrete-time linear dynamics approximation is the linearized approximation of system dynamics and the quadratic cost approximation is the approximation of the risk-aware cost function.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo and Schwarting to further include the teachings of Fridovich-Keil to efficiently solve traffic navigation scenarios (“ILQR repeatedly refines an initial control strategy by efficiently solving approximations with linear dynamics and quadratic costs. Like linear-quadratic (LQ) optimal control problems, LQ games also afford an efficient closed form solution [12]. Our algorithm exploits this analytic solution to solve successive LQ approximations, and thereby finds a local solution to the original game in real-time. For example, our algorithm initially solves the three-player 14-state intersection scenario of Fig. 1 in < 0.25 s, and receding horizon problems converge in < 50 ms in a hardware collision-avoidance test” See at least page 2, I. Introduction, paragraph 4).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1), Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction), and Maus (US 20190241187 A1).

Regarding Claims 6 and 15,
Modified Yoo teaches
(Claim 6) The method of claim 5, 
(Claim 15) The non-transitory computer-readable medium of claim 14,
Yoo further teaches
in which the ego vehicle is on an on-ramp of the multilane roadway (“For example, the vehicle behavior determiner 130 may be configured to determine whether the lane change is required when the vehicle makes a change to another expressway at a junction (JC) or enters an expressway at an interchange (IC).” [0031]; Examiner Interpretation: Entering an expressway at an interchange is interpreted as the vehicle being on an on-ramp of the multilane roadway.)
Yoo does not explicitly teach
and the target lane is a first lane of the multilane roadway.
However, Maus teaches
	“The driver assistance method according to the invention during a lane change for a vehicle is distinguished by the fact that the driving of a first vehicle on an on-ramp is determined as described above and at least one assistance function is adapted to a lane change to a lane of the second road. … depending on the traffic and the speed of the vehicles driving on the second road and, in particular, in the adjacent lane, a suitable gap for driving onto the road and a speed required for this purpose can be stipulated and suggested to the driver.” [0016]; Fig. 2 shows the ego vehicle on the on ramp with the goal of merging into the first lane of a multilane roadway.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of Maus to improve vehicle safety and driving comfort when merging (“A motor vehicle comprises an above-described apparatus for determining the driving of a vehicle on an on-ramp and/or an above-described lane change assistance apparatus. The motor vehicle may be an automobile or a truck. The motor vehicle disclosed herein has the same features and advantages as the above-described methods and apparatuses. Overall, the present invention improves vehicle safety and driving comfort.” See at least [0021]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1), Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction), and WEIßWANGE (US 20190377352 A1).

Regarding Claim 7,
Modified Yoo teaches
The method of claim 1, 
Yoo does not explicitly teach
further comprising discarding an upcoming planned trajectory if the risk-aware cost function of the upcoming planned trajectory is greater than a predetermined value.
However, WEIßWANGE teaches
“selecting a behavior according to traffic rules for a given situation (e.g. change right if right lane will be free of slower vehicles), but this behavior might be selected only if cost is lower than a predetermined threshold” [0085]; “The cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points. The cost-terms may in particular be characterized by anyone of: deviation of the ego-vehicle acceleration with respect to time, acceleration/deceleration of the ego-vehicle, velocity of the ego-vehicle with respect to a velocity limit either set by the user, derived from traffic rules or law, or determined by the system, for example regarding weather condition, traffic density, velocities of other vehicles, observed driver behavior or others. Further, the cost-terms may be characterized by a relation to other relevant vehicles characterized by for example time gap which is a distance relative to the ego-vehicle speed or time-to-collision, which is the distance relative to the relative velocity.” See at least [0029]; Examiner Interpretation: Only considering behaviors that are lower than the predetermined threshold is the same as discarding the behaviours when they are above the threshold. The behaviors are the upcoming planned trajectories.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of WEIßWANGE to safely control a vehicle while taking into account how traffic situations develop (“It is therefore an object of the present invention to improve driver assistance systems in particular for highway driving, where planning of lane changes, following a preceding car and the like has to be made. This object is achieved by the inventive method and vehicle configured to carry out the method for assisting an operator of a vehicle.” [0007]; “Then invention has the big advantage that the future behaviour of the ego-vehicle and the associated trajectory are not calculated independently and step-by-step, but the final decision is made based on an optimized trajectory for a situation which is based on a particular behaviour of the ego-vehicle. The inventive methods takes into account the plurality of future situations that all may evolve from the current situation thereby considering different possible behaviors of the other vehicles, because the future situations are determined from combinations of behaviors of the ego-vehicle and the other vehicles. These combinations result in probabilities that are determined for the future situations. The final decision to select a specific trajectory is thus based not only on an initially determined behavior but takes account of different ways how traffic situations may develop.” See at least [0010]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1), Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction), and Heck (US 20180276485 A1).

Regarding Claim 8,
Modified Yoo teaches
The method of claim 1,
Yoo teaches the driving maneuver risk-sensitivity of  (See parent claim rejection)
Bielby teaches the driving maneuver risk-sensitivity of … the other vehicle corresponding to the upcoming planned trajectory (See parent claim rejection)
Yoo and Bielby do not explicitly teach
further comprising discarding an upcoming planned trajectory if the driving maneuver risk-sensitivity … are less than a predetermined value.
However, Heck teaches
	The concept of discarding an upcoming planned trajectory if the risk-sensitivity of a vehicle is less than a predetermined value (“Block S240 can include selecting a route from the set of candidate routes based on a multivariable optimization that includes risk minimization in combination with additional constraints. … For example, Block S240 can include receiving a vehicle context parameter that defines a user risk tolerance (e.g., a threshold route risk score), and select the fastest route (e.g., with the shortest estimated travel time) that has a route risk score below the threshold route risk score.” [0072]; Examiner Interpretation: When a route is selected based on it having a risk score below the threshold route risk score (user tolerance), the non-selected routes are essentially discarded.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of Heck (applied teachings of Heck to both an ego vehicle and other vehicle) to eliminate ego vehicle trajectories undesirable to both vehicles to optimize safe vehicle routes within the drivers’ preferences (“variants of the method can enable safety-weighted and/or risk-weighted route determination. For example, the method can include optimizing a route for a vehicle against a set of parameters (e.g., performing a parametric optimization) that includes safety and/or risk in combination with other parameters (e.g., distance, journey time, user preferences, user-acceptable delays or increased distances, such as that received from a user, user-specific tendencies, such as high-risk behaviors particular to the user, etc.), and utilizing the risk scores mapped onto the geographic region of navigation by the geographic risk map to weight each candidate route in the optimization by risk and/or safety.” See at least [0021]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Bielby (US 20190286133 A1), Bahram (NPL: A Combined Model- and Learning-Based Framework for Interaction-Aware Maneuver Prediction), WEIßWANGE (US 20190377352 A1), and Heck (US 20180276485 A1).

Regarding Claim 16,
Modified Yoo teaches
The non-transitory computer-readable medium of claim 10, further comprising program code to 
Yoo teaches the driving maneuver risk-sensitivity of  (See parent claim rejection)
Bielby teaches the driving maneuver risk-sensitivity of … the other vehicle corresponding to the upcoming planned trajectory (See parent claim rejection)
Yoo does not explicitly teach
discard an upcoming planned trajectory if the risk-aware cost function of the upcoming planned trajectory is greater than a predetermined value
and/or if the driving maneuver risk-sensitivity … are less than a predetermined value.
However, WEIßWANGE teaches
Discard an upcoming planned trajectory if the risk-aware cost function of the upcoming planned trajectory is greater than a predetermined value (“selecting a behavior according to traffic rules for a given situation (e.g. change right if right lane will be free of slower vehicles), but this behavior might be selected only if cost is lower than a predetermined threshold” [0085]; “The cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points. The cost-terms may in particular be characterized by anyone of: deviation of the ego-vehicle acceleration with respect to time, acceleration/deceleration of the ego-vehicle, velocity of the ego-vehicle with respect to a velocity limit either set by the user, derived from traffic rules or law, or determined by the system, for example regarding weather condition, traffic density, velocities of other vehicles, observed driver behavior or others. Further, the cost-terms may be characterized by a relation to other relevant vehicles characterized by for example time gap which is a distance relative to the ego-vehicle speed or time-to-collision, which is the distance relative to the relative velocity.” See at least [0029]; Examiner Interpretation: Only considering behaviors that are lower than the predetermined threshold is the same as discarding the behaviours when they are above the threshold. The behaviors are the upcoming planned trajectories.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo to further include the teachings of WEIßWANGE to safely control a vehicle while taking into account how traffic situations develop (“It is therefore an object of the present invention to improve driver assistance systems in particular for highway driving, where planning of lane changes, following a preceding car and the like has to be made. This object is achieved by the inventive method and vehicle configured to carry out the method for assisting an operator of a vehicle.” [0007]; “Then invention has the big advantage that the future behaviour of the ego-vehicle and the associated trajectory are not calculated independently and step-by-step, but the final decision is made based on an optimized trajectory for a situation which is based on a particular behaviour of the ego-vehicle. The inventive methods takes into account the plurality of future situations that all may evolve from the current situation thereby considering different possible behaviors of the other vehicles, because the future situations are determined from combinations of behaviors of the ego-vehicle and the other vehicles. These combinations result in probabilities that are determined for the future situations. The final decision to select a specific trajectory is thus based not only on an initially determined behavior but takes account of different ways how traffic situations may develop.” See at least [0010]).

WEIßWANGE also does not explicitly teach
and/or if the driving maneuver risk-sensitivity … are less than a predetermined value.However, However, Heck teaches
	The concept of discarding an upcoming planned trajectory if the risk-sensitivity of a vehicle is less than a predetermined value (“Block S240 can include selecting a route from the set of candidate routes based on a multivariable optimization that includes risk minimization in combination with additional constraints. … For example, Block S240 can include receiving a vehicle context parameter that defines a user risk tolerance (e.g., a threshold route risk score), and select the fastest route (e.g., with the shortest estimated travel time) that has a route risk score below the threshold route risk score.” [0072]; Examiner Interpretation: When a route is selected based on it having a risk score below the threshold route risk score (user tolerance), the non-selected routes are essentially discarded.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Yoo and WEIßWANGE to further include the teachings of Heck (applied teachings of Heck to both an ego vehicle and other vehicle) to eliminate ego vehicle trajectories undesirable to both vehicles to optimize safe vehicle routes within the drivers’ preferences (“variants of the method can enable safety-weighted and/or risk-weighted route determination. For example, the method can include optimizing a route for a vehicle against a set of parameters (e.g., performing a parametric optimization) that includes safety and/or risk in combination with other parameters (e.g., distance, journey time, user preferences, user-acceptable delays or increased distances, such as that received from a user, user-specific tendencies, such as high-risk behaviors particular to the user, etc.), and utilizing the risk scores mapped onto the geographic region of navigation by the geographic risk map to weight each candidate route in the optimization by risk and/or safety.” See at least [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aikin (US 20180283895 A1) is pertinent because it discusses route selection based on a cost function involving an operator’s risk tolerance ([0044]).
Kolhouse (US 9551993 B2) is pertinent because it discusses determining a risk tolerance profile of multiple drivers and provides navigational commands to at least one of a first vehicle and a second vehicle based on a cost and benefit analysis.
Pearlman (US 20130141249 A1) is pertinent because it discusses gathering data of driving behaviors or patterns indicative of a driver's safety and/or efficiency which may be useful to improve the safety and/or efficiency of the driver and/or a fleet of drivers using components of game theory (see at least [0005-0006]).
Woon (US 20200346643 A1) is pertinent because it discusses autonomous vehicle control using operational risk sensitivity thresholds.
Grubwinkler (US 20210129847 A1) is pertinent because it describes a driving style value as a willingness of a driver of the motor vehicle to take risks during an overtaking maneuver ([0029]).
Aoki (US 20160152182 A1) is pertinent because it describes risk sensitivity as the easiness of the awareness of the danger by the driver.
Nemoto (Translated JP 2018034549 A) is pertinent because it describes risk sensitivity as the ease with which a driver feels risk. And performs vehicle control taking risk sensitivity into account.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664